UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 20-2139


In re: C.R. BARD, INCORPORATED, Pelvic Repair System Products Liability
Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

C. R. BARD, INC.; C. R. BARD,

                        Defendants - Appellees.



                                          No. 20-2149


In re: AMERICAN MEDICAL SYSTEMS, INCORPORATED, Pelvic Repair System
Products Liability Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

AMERICAN MEDICAL SYSTEMS, INCORPORATED; AMERICAN MEDICAL
SYSTEMS,
                        Defendants - Appellees.



                                          No. 20-2155


In re: BOSTON SCIENTIFIC CORPORATION, Pelvic Repair System Products
Liability Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

BOSTON SCIENTIFIC CORPORATION; BOSTON SCIENTIFIC, INC.;
BOSTON SCIENTIFIC MIAMI CORPORATION; BOSTON SCIENTIFIC
SALES, INC.; BOSTON SCIENTIFIC CORP,

                        Defendants - Appellees.



                                          No. 20-2158


In re: ETHICON, INCORPORATED, Pelvic Repair System Products Liability
Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

ETHICON, INC.; JOHNSON & JOHNSON,

                        Defendants - Appellees.

                                                2
                                          No. 20-2161


In re: COLOPLAST CORP., Pelvic Repair System Products Liability Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

COLOPLAST CORP.; COLOPLAST CORPORATION; COLOPLAST,

                        Defendants - Appellees.



                                          No. 20-2164


In re: COOK MEDICAL INC., Pelvic Repair System Products Liability Litigation.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

COOK MEDICAL, INC.; COOK MEDICAL INCORPORATED,

                        Defendants - Appellees.



                                          No. 20-2170



                                                3
In re: NEOMEDIC PELVIC REPAIR SYSTEM PRODUCTS LIABILITY
LITIGATION.

------------------------------

LANA C. KEETON,

                        Party-in-Interest - Appellant,

                v.

NEOMEDIC, INC.;                  NEOMEDIC    INTERNATIONAL        SL;   NEOMEDIC
INTERNATIONAL,

                        Defendants - Appellees.



Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:10-md-02187; 2:12-md-02325;
2:12-md-02326; 2:12-md-02327; 2:12-md-02387; 2:13-md-02440; 2:14-md-02511)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Lana C. Keeton, Appellant Pro Se. Susanna Moore Moldoveanu, BUTLER SNOW LLP,
Memphis, Tennessee, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                                4
PER CURIAM:

       In these consolidated cases, Lana C. Keeton seeks to appeal the district court’s order

denying Keeton’s Fed. R. Civ. P. 60(b)(3) motion, which she filed in the underlying

multidistrict litigation. We dismiss the appeals for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order denying the Rule 60(b)(3) motion on

September 17, 2020. Keeton filed her notice of appeal on October 20, 2020. Because

Keeton failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeals. We grant Keeton’s “Motion to Take Judicial

Notice,” in part, to the extent Keeton asks the court to consider the filing.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              5